Citation Nr: 0710358	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disease, 
including psoriasis and a benign tumor or tumors, to include 
as secondary to an in-service electrical shock injury or, in 
the alternative, as secondary to a service-connected right 
below-the-knee amputation due to underlying peripheral 
vascular disease caused by an electric shock injury.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to an in-service electrical shock 
injury or, in the alternative, as secondary to a service-
connected right below-the-knee amputation due to underlying 
peripheral vascular disease caused by an electric shock 
injury.

3.  Entitlement to service connection for hypertension, to 
include as secondary to an in-service electrical shock injury 
or, in the alternative, as secondary to a service-connected 
right below-the-knee amputation due to underlying peripheral 
vascular disease caused by an electric shock injury.

4.  Entitlement to service connection for vascular disease 
(exclusive of peripheral vascular disease of the right lower 
extremity), to include as secondary to an in-service 
electrical shock injury or, in the alternative, as secondary 
to service-connected right below-the-knee amputation due to 
underlying peripheral vascular disease caused by an electric 
shock injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954 and prior active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the U.S. Marine 
Corps Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that determined that, as 
new and material evidence had not been submitted, the 
previously denied claim for service connection for a skin 
disease would not be reopened, and also denied the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, hypertension, and for vascular disease (exclusive 
of peripheral vascular disease of the right lower extremity), 
each to include as secondary to an in-service electrical 
shock injury or, in the alternative, as secondary to service-
connected right below-the-knee amputation due to underlying 
peripheral vascular disease.  The veteran perfected a timely 
appeal with respect to these claims in September 2004 and 
requested a Central Office Board hearing, which was held 
before the undersigned Veterans Law Judge in April 2005.

In March 2006, the Board determined that, as new and material 
evidence had been received, the previously denied claim for 
service connection for a skin disease, including psoriasis 
and tumors, to include as secondary to an in-service 
electrical shock injury or, in the alternative, as secondary 
to service-connected right below-the-knee amputation due to 
underlying peripheral vascular disease, would be reopened.  
The Board then remanded all of the veteran's claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.


FINDINGS OF FACT

1.  The medical evidence does not show a skin disorder during 
active service or ACDUTRA or for many years thereafter; there 
is no competent evidence of a nexus between a current skin 
disorder and service, to include an electrical shock injury; 
the medical evidence does not show that a skin disorder was 
caused or aggravated by a service-connected right below-the-
knee amputation due to underlying peripheral vascular 
disease.

2.  The medical evidence does not show diabetes mellitus 
during service or ACDUTRA or for many years thereafter; there 
is no competent evidence of a nexus between diabetes and 
service, to include an electrical shock injury; the medical 
evidence does not show that diabetes was caused or aggravated 
by a service-connected right below-the-knee amputation due to 
underlying peripheral vascular disease.  

3.  The medical evidence does not show hypertension during 
service or ACDUTRA or for many years thereafter; there is no 
competent evidence of a nexus between hypertension and 
service, to include an electrical shock injury; there is no 
competent evidence to show that hypertension was caused or 
aggravated by a service-connected right below-the-knee 
amputation due to underlying peripheral vascular disease.

4.  The medical evidence does not show vascular disease 
(exclusive of peripheral vascular disease of the right lower 
extremity, which was service-connected based upon a competent 
opinion that it was caused by an electric shock injury) 
during service or ACDUTRA or for many years thereafter; there 
is no competent evidence of a nexus between additional 
vascular disease and service, to include an electrical shock 
injury; the preponderance of the evidence is against a 
finding that it was caused or aggravated by a service-
connected right below-the-knee amputation due to underlying 
post-traumatic peripheral vascular disease localized in that 
extremity.


CONCLUSIONS OF LAW

1.  A skin disease was not incurred or aggravated during 
active service or ACDUTRA, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744 (2006).  

2.  Diabetes mellitus was not incurred or aggravated during 
active service or ACDUTRA, nor may it be presumed to have 
been incurred therein; the veteran's diabetes is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006). 

3.  Hypertension was not incurred or aggravated during active 
service or ACDUTRA, nor may it be presumed to have been 
incurred therein; the veteran's hypertension is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006).  

4.  Vascular disease (exclusive of peripheral vascular 
disease of the right lower extremity) was not incurred or 
aggravated during active service or ACDUTRA, nor may it be 
presumed to have been incurred therein; the veteran's 
vascular disease (exclusive of peripheral vascular disease of 
the right lower extremity caused by an electric shock injury 
or trauma to that extremity only) is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006); 71 Fed. Reg. 52744 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2003 and April and August 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the April 2006 
letter provided the veteran with notice of potential ratings 
and effective dates as outlined by the Veterans Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The July 2003 VCAA notice was furnished to the veteran and 
his representative prior to the September 2003 RO decision 
that is the subject of this appeal.  Although the July 2003 
VCAA notice did not address the veteran's secondary service 
connection claims, the April 2006 letter sent to the veteran 
and his representative discussed the requirements for 
secondary service connection claims and addressed such claims 
on a de novo basis.  To the extent that there was any timing 
deficiency with this notice or with the Dingess requirements, 
the veteran's claims were subsequently readjudicated on a 
direct and secondary service incurrence basis in a 
supplemental statement of the case issued in October 2006.  
The United States Court of Appeals for the Federal Circuit 
has held that timing-of-notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the October 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is nonprejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran and his wife testified in support 
of his claims at a Central Office Board hearing in April 
2005.  The veteran also was provided with a September 2006 VA 
examination, which either ruled out a current diagnosis or 
contained negative nexus opinions relating to the claims on 
appeal.  The evidence is adequate to resolve all four claims; 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history on U.S. Marine 
Corps Reserves physical examination in January 1948.  The 
veteran also reported no pertinent medical history at an 
enlistment physical examination at the time of his active 
duty enlistment in the U.S. Navy in October 1950.  Clinical 
evaluation was completely normal.  The veteran was not 
treated during his period of active U.S. Navy service for a 
skin disorder, diabetes mellitus, hypertension, or vascular 
disease.  His medical history and clinical evaluation were 
unchanged at his separation physical examination in August 
1954.

A review of the veteran's DD Form 214 shows that he was on 
active U.S. Navy service from October 1950 to August 1954 and 
had 2 years of "other service."  The veteran's U.S. Navy 
enlistment record shows that he had 2 years of Marine Corps 
Reserve service prior to entering active service in October 
1950.

A review of the veteran's post-service private outpatient 
treatment records from R.C.K., M.D. (Dr. R.C.K. - initials 
used to protect privacy), shows that the veteran was treated 
for diabetes mellitus, peripheral vascular disease, and 
hypertension by Dr. R.C.K. between 1994 and 1996.  

On VA outpatient treatment in April 1999, physical 
examination of the veteran showed well-defined, slightly 
elevated, eczematous, scaly plaques on his elbows and knees.  
The assessment was psoriasis.

In a March 2000 statement, the veteran contended that, in 
October 1952, while stationed on board U.S.S. MENELAUS as an 
electronic technician checking the radar system, the ship 
rolled and he fell in to the main electrical panel and was 
knocked unconscious.  The veteran regained consciousness in 
sick bay.  He had suffered "circulatory problems and 
tumors" since this in-service accident.  His underwent a 
right below-the-knee amputation in 1994 "due to circulatory 
problems."  

The veteran also included a statement from J.B., wherein this 
former shipmate of the veteran's recalled experiencing 
problems with the ship's radar while both men served on board 
U.S.S. MENELAUS.

In a March 2000 statement, H.D.S. stated that he was 
stationed on board U.S.S. MENELAUS working in the engine room 
when he was contacted on October 1, 1952, by the radioman and 
informed that an electrical accident had occurred.  He was 
instructed to cut electrical power to the radio and radar 
systems.  H.D.S. stated that, 4 days later, he was admitted 
to sick bay aboard U.S.S. MENELAUS and saw the veteran there 
"as a result of his electrical accident."  H.D.S. remained 
in sick bay for 2 months.

The veteran's wife contended in a March 2000 statement that 
she had been told in 1952 by L.C., the wife of the executive 
officer of U.S.S. MENELAUS, that she should not be surprised 
if she and the veteran were unable to have children.

On VA outpatient treatment in March 2000, the veteran stated 
that his psoriasis was under good control on medication.  His 
history included diabetes, status-post below-the-knee 
amputation, and psoriasis since his 20's.  Physical 
examination showed minimal scaling and erythematous plaques 
on his elbows, knees, and over his distal interphalangeal 
joints.  The assessment was psoriasis.

On VA outpatient treatment in April 2000, it was noted that 
the veteran was being followed for chronic ulceration of the 
left heel.  Objective examination showed blood pressure of 
142/67, a right below-the-knee amputation, post-surgical 
scarring along the Achilles and posterior left calf, a 0.5 
centimeter deep ulcer with a white, shiny base, and the 
entire heel area was a concave cleft covered by healthy 
granulation tissues except for the central base which 
appeared to be white bone.  The assessment included diabetes 
mellitus, hypertension, peripheral vascular disease, and 
psoriasis.

In a May 2000 letter, D.L.S., M.D. (Dr. D.LS) stated that the 
veteran had reported to him that, while on active service, he 
was servicing an electrical panel and was thrown against it 
in rough seas.  He was told that his body had shorted out the 
panel so that the vessel lost power; he reported losing hair 
or having burns on his head and a burn on his right knee.  He 
stated that he was unconscious in sick bay for weeks after 
this in-service accident and suffered amnesia for months 
afterwards.  The veteran also reported to Dr. D.L.S. that he 
had been told 2 years earlier "that some blood vessels in 
his right leg did not appear to have been occluded by gradual 
hardening of the arteries but rather to have been injured in 
some manner."  The veteran asserted that his contact with 
the electrical panel during active service had injured both 
of his legs.  "He also wonders if perhaps electricity may 
have passed between his head or upper body to his leg(s), 
injuring internal organs and predisposing [him] to later 
diabetes, hypertension, and vascular disease."  Dr. D.L.S. 
concluded, "It certainly seems plausible that a high-voltage 
injury of the type [the veteran] describes could have late 
sequelae such as diabetes, hypertension, and vascular 
disease."  

On VA outpatient renal examination in May 2002, the veteran 
complained of difficulty initiating his urinary stream.  The 
VA examiner stated that this complaint had recurred for years 
and was not new.  The veteran denied any shortness of breath, 
lower extremity edema, or any other complaints.  Physical 
examination showed blood pressure of 136/64, a right lower 
extremity amputation, and a warm left lower extremity with no 
peripheral edema.  Urinalysis showed greater than 300 mg/dL 
of protein, a white blood cell count of 8.6, blood urea 
nitrogen (BUN) level of 36, and a creatinine level of 1.8.  
The assessment was chronic underlying renal insufficiency 
likely secondary to diabetes and hypertension with 
proteinuria and anemia.

In an August 2002 memorandum, A.M.G., M.D., (Dr. A.M.G.) 
stated that the veteran alleged an in-service injury from 
falling in to an electrical panel and losing consciousness, 
although there were no medical records to support the 
veteran's allegation.  Dr. A.M.G. concluded, " [I]t is as 
likely as not that the veteran's electrical injury that 
occurred during service may have caused some underlying 
vascular and nerve injury, thereby, predisposing him to the 
below-the-knee amputation."

A review of a copy of a Deck Log from U.S.S. MENELAUS 
submitted to VA in August 2002 indicates that, on December 6, 
1952, the veteran accidentally came in to contact with high 
voltage while checking the spark gap on the radar system.  He 
was unconscious for approximately 1 minute and suffered a 
slight burn on his right knee.  Examination of his heart and 
pulse was essentially normal.  After this accident, the 
veteran was resting in sick bay under observation and was 
returned to duty later that same day.

On VA outpatient treatment in August 2002, the veteran 
complained of right arm pain since his last hospitalization.  
He generally felt well.  Physical examination showed blood 
pressure of 170/70 per nurse and 140/80 right arm sitting per 
physician, positive left lower extremity edema, a very clear 
wound in the left foot with red granulation tissue along the 
dorsal transmetatarsal amputation wound with no surrounding 
redness and no purulent discharge, and a dry and well 
epithelialized wound.  The assessment included diabetes 
mellitus, peripheral vascular disease, and hypertension.

On VA outpatient treatment in April 2003, the veteran stated 
that his blood sugar was under good control.  His medical 
history included diabetes mellitus, hypertension, and 
psoriasis.  The VA examiner noted that the veteran's diabetes 
had been complicated by angiopathy and foot ulcers, resulting 
in a right below-the-knee amputation.  Objective examination 
showed psoriatic plaques on the hands and elbows and blood 
pressure of 140/78 supine and 160/80 sitting.  The assessment 
included complicated insulin dependent diabetes mellitus and 
hypertensive/ischemic heart disease.

R.C.A., M.D. (Dr. R.C.A.) stated in a June 2003 memorandum 
that the veteran had had adult onset diabetes for 30 years.  
Dr. R.C.A. stated that the veteran had been treated by VA for 
this condition for 3 years and had received his medical care 
in the private sector prior to that time.

In a July 2003 statement, the veteran contended that he was 
never checked after an in-service accident in 1952 "for any 
after effects including diabetes or circulatory problems."  
The veteran stated that he was diagnosed with diabetes 
several years later after complaints of constantly falling 
asleep and feeling tired all the time.  He also stated that 
he had been on insulin since a right leg amputation in March 
1994.

On VA dermatology consult in October 2003, it was noted that 
the veteran had psoriasis and a "warty" excrescence in a 
left heel wound and tissue overgrowth that was impairing 
healing.  The veteran's history included electrocution, 
diabetes mellitus, losing his right leg, and a history of 
psoriasis since 1954.  Physical examination showed limited 
psoriasis involving both elbows and a 2 centimeter well-
defined ulcer with a dry keratotic surface on the heel of the 
left foot.  The assessment was limited psoriasis and an ulcer 
secondary to diabetes mellitus and pressure with no evidence 
of a wart.

On VA dermatology examination in January 2004, the veteran 
complained of increased drainage and edema associated with a 
lesion on the left lower extremity.  Physical examination 
showed some small erythematous plaques on his left knee and 
elbow with minimal scaling, a depressed lesion on the left 
heel with a verrucous base and some hyperkeratosis at the 
lesion edge, and status-post right knee amputation.  The 
assessment included psoriasis with a note that the veteran 
was doing well on medication.

The veteran contended on his VA Form 9 received at the RO in 
September 2004 that his service medical records were 
incomplete because they did not show that he had been in sick 
bay "for a long period of time" following an in-service 
accident.  The veteran disputed the Deck Log from 
U.S.S. MENELAUS because it "does not show me returning to my 
duty station as an electronic technician."  He also disputed 
Dr. A.M.G.'s August 2002 opinion  

The veteran testified at his Central Office Board hearing in 
April 2005 that, following his in-service accident, he spent 
2 months in sick bay.  He also testified that he experienced 
"little red marks" and scabbing on his elbows, hands, and 
knees, skin ulcerations on his amputation stump, and fatty 
tumors on his stomach and right foot.

Pursuant to a Board remand, the veteran was afforded a VA 
examination in July 2006.  He complained of right phantom 
limb pain.  His medical history included right below-the-knee 
amputation, hypertension, peripheral vascular disease, 
psoriasis, and diabetes mellitus.  Physical examination 
showed blood pressure of 184/65, pitting edema of the left 
lower extremity, and a BUN level of 78.  The assessment 
included hypertension and diabetes mellitus.

The veteran was also afforded another VA examination in 
September 2006.  The examiner stated that she had reviewed 
the claims file.  The veteran's medical history included 
diabetes mellitus, hypertension, psoriasis, and an electrical 
injury in 1954.  His surgical history included a right below-
the-knee amputation in 1994.  The veteran stated that his 
diabetes mellitus had been diagnosed in 1958 and was treated 
with medication for many years before he was placed on 
insulin in 1994 following his right below-the-knee 
amputation.  He denied any recent diabetes symptoms.  He 
reported being diagnosed with hypertension between 1958 and 
1960 and was on medication and that his peripheral vascular 
disease began after his discharge from active service.  He 
had experienced psoriasis since his discharge and that, since 
starting kidney dialysis, his previous skin lesions had 
cleared and he had no current psoriatic lesions.  He denied 
any current treatment for psoriasis.  He experienced 
"tumors" "a long time ago" in the 1960's and had 2 small 
areas on the abdomen, 1 on the back, and 1 on the right 
elbow.  Physical examination showed 2 areas of 
hyperpigmentation on the elbow and right stump (each 
measuring 5 centimeters in diameter) where the veteran had 
previous psoriatic lesions, blood pressure of 124/52, no 
clubbing, cyanosis, or edema in the extremities, a well-
healed right below-the-knee amputation stump, a well-fitting 
prosthesis, extremities that were cool to touch, no active 
skin lesions, several lipomas/neuromas on the right elbow 
that were non-tender to palpation, 2 separate areas of 
lipomas/neuromas in the abdomen area, and no current active 
psoriatic lesions.  The VA examiner noted that recent 
laboratory data showed renal failure with a BUN of 30 and 
creatinine of 4.6.  

Following the September 2006 VA examination, the recorded 
diagnoses and opinions included diabetes that was not 
secondary to the veteran's electrocution during active 
service or his peripheral vascular disease; hypertension that 
was not secondary to the veteran's electrocution during 
active service or his peripheral vascular disease ; a skin 
condition that was not secondary to the veteran's 
electrocution during active service or his peripheral 
vascular disease (in that extremity); and peripheral vascular 
disease with right below-the knee amputation, which was most 
likely secondary to diabetes and not likely secondary to any 
electric shock injury during active service.

                                                Law and 
Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including diabetes 
mellitus, cardiovascular disease, hypertension, and malignant 
tumors, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran seeks service connection for 
diseases; thus, periods of INACDUTRA are not relevant to the 
claims.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, implements the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

                                                      
Analysis

                                                   Skin 
Disease

The Board observes that the service medical records are 
negative for any findings that were attributed to a skin 
disorder or tumors of the skin.  The earliest treatment for a 
skin disorder occurred in 1999, or approximately 45 years 
after the veteran's separation from service in 1954, when the 
VA examiner diagnosed psoriasis.  In this regard, the Board 
observes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran reported in March 2000 that his psoriasis had 
begun decades earlier when he was in his 20's.  He reported 
in October 2003 that his psoriasis had begun in 1954.  In 
September 2006, the veteran reported that he had experienced 
"tumors" "a long time ago" in the 1960's.  None of these 
assertions are supported by the objective medical evidence of 
record, including the available service medical records, 
which show no treatment for decades after service separation.  
The mere transcription of medical history does not transform 
the information in to competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

Turning next to the claim for secondary service connection 
for a skin disorder (claimed as tumors) as secondary to an 
in-service electrical shock injury or, in the alternative, as 
secondary to service-connected right below-the-knee 
amputation due to underlying peripheral vascular disease, the 
RO obtained an opinion from a VA physician for the purpose of 
addressing the contended causal relationship.  The VA 
examiner in September 2006 specifically ruled out any medical 
nexus between a skin disorder and the veteran's in-service 
electrical shock injury or, in the alterative, the service-
connected below-the-knee amputation due to underlying 
peripheral vascular disease.  There is no contrary competent 
evidence of record.
                         Diabetes, Hypertension and Vascular 
Disease

The service medical records are negative for any findings 
that were attributed to diabetes mellitus, hypertension or 
vascular disease.  There is no medical evidence of any of 
these disorders within one year of the veteran's separation 
from service in 1954 or for decades thereafter.  There is 
competent evidence of record that both supports and weighs 
against a medical nexus between active service and his 
currently diagnosed diabetes mellitus, hypertension and or 
vascular disease (exclusive of peripheral vascular disease of 
the right lower extremity).  As explained in more detail 
below, the Board finds that the preponderance of this 
evidence is against the claims for service connection on 
direct incurrence, presumptive and secondary bases.

The Veterans Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior clinical 
records and other evidence.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

As noted above, the medical evidence of record shows that the 
veteran's earliest treatment for diabetes mellitus, 
hypertension and peripheral vascular disease (exclusive of 
peripheral vascular disease of the right lower extremity 
caused by an electric shock injury) occurred between 1994 and 
1996, or at least 40 years after service separation, when he 
was treated by Dr. R.C.K. for these disorders.  This negative 
evidence or gap of so many years between service and the 
initial demonstration of the disabilities in question weighs 
against the veteran's claims.  See Maxson, supra.  The Board 
acknowledges the veteran's continuing post-service treatment 
for diabetes mellitus, hypertension, and peripheral vascular 
disease.  

The Board notes that the RO's prior grant of service 
connection for peripheral vascular disease of the right lower 
extremity was based upon a competent opinion (see below) that 
attributed the veteran's vascular disease in the right leg 
only to an in-service electric shock injury.  That is, 
service connection was not for peripheral vascular disease in 
general but rather for localized disease in the right leg due 
to trauma.  

As to the veteran's assertion that an in-service electric 
shock injury predisposed him to diabetes mellitus, 
hypertension, and peripheral vascular disease (other than the 
already service-connected vascular disease in the right lower 
extremity), the Board finds that there is service medical 
evidence of the incident, although these records do not 
support the veteran's allegation that it resulted in a 
hospitalization of 2 months.  Rather, the service medical 
records reflect that the veteran was evaluated in Sick Bay 
and returned to duty shortly thereafter.  

In his May 2000 statement, Dr. D.L.S reported that it 
"certainly seems plausible that a high-voltage injury of the 
type [the veteran] describes could have late sequelae such as 
diabetes, hypertension, and vascular disease."  (Emphasis 
added.)  In an August 2002 memorandum, Dr. A.M.G. stated that 
"[I]t is as likely as not that the veteran's electrical 
injury that occurred during service may have caused some 
underlying vascular and nerve injury, thereby, predisposing 
him to the below-the-knee amputation."  (Emphasis added.)  
38 C.F.R. § 3.102 (2006) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Veterans Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  In view of 
the foregoing, the Board finds that the May 2000 and August 
2002 statements are of minimal if any probative value and, to 
the extent that the statements can be construed as supporting 
the contended causal relationship, they are outweighed by a 
subsequent medical opinion.  Specifically, following 
comprehensive examination of the veteran and review of the 
claims file and medical records, the VA examiner in September 
2006 conclusively ruled out any medical nexus between the 
veteran's diabetes mellitus, hypertension and peripheral 
vascular disease (exclusive of peripheral vascular disease of 
the right lower extremity) and his in-service electrical 
shock injury or, alternatively, his below-the-knee amputation 
due to underlying peripheral vascular disease caused by the 
electric shock injury.  More weight is attached to the 
September 2006 opinion than the May 2000 and August 2002 
medical statements because the former opinion is unequivocal 
in nature and it is based upon a review of the relevant 
evidence in the claims file.  It is also pertinent to note 
that the VA examiner performed a very thorough physical 
examination of the veteran in September 2006.

The Board is cognizant of the fact that the Veterans Court 
has held that VA can not reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  However, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), the Veterans Court reaffirmed that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  The veteran's 
claim of a hospitalization for two months following the 
electric shock incident is not supported by the record; as 
noted above, he was evaluated in Sick Bay and was returned to 
duty shortly thereafter.  In any event, while the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran, and there is evidence of the in-service 
injury in question, as explained above, the May 2000 and 
August 2002 opinions are speculative in nature and not based 
upon a review of the relevant evidence in the claims file.  
As a result, they are far outweighed by a subsequent 
unequivocal opinion in September 2006 that was based upon a 
review of the record and a thorough examination of the 
veteran.  

The veteran's assertion in a July 2003 statement that he was 
diagnosed with diabetes in the mid 1950s, filtered through a 
lay person's sensibilities, is simply too attenuated to 
constitute competent medical evidence.  See e.g., Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  When seen by Dr. D.L.S 
in May 2000, the veteran gave a history of being told 2 years 
earlier that blood vessels in his right leg appeared to have 
been injured but this is not in dispute.  That is, the RO 
granted service connection for localized vascular disease in 
the right lower extremity on that basis; the RO did not grant 
service connection for a generalized vascular disease process 
and the weight of the competent evidence addressing that 
latter issue is against the claim.

As to the assertions by the veteran and his wife regarding 
the claimed causal link between the disabilities at issue and 
an in-service electrical shock injury or a service-connected 
right below-the-knee amputation due to underlying post-
traumatic peripheral vascular disease, as lay persons, they 
are not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  Accordingly, the 
lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's in-service 
electrical shock injury caused any of the diseases at issue 
or that the service-connected below-the-knee amputation 
caused or aggravated any currently diagnosed skin disease, 
diabetes mellitus, hypertension, or peripheral vascular 
disease (exclusive of peripheral vascular disease of the 
right lower extremity).  The Board also finds that, without 
any objective medical evidence showing that a skin disorder, 
diabetes mellitus, hypertension, or peripheral vascular 
disease (exclusive of peripheral vascular disease of the 
right lower extremity) was incurred during or within one year 
of service, or any medical evidence relating these conditions 
to the veteran's period of service, his in-service electrical 
shock injury, or his service-connected right below-the-knee 
amputation, service connection for a skin disorder, diabetes 
mellitus, hypertension, or peripheral vascular disease 
(exclusive of post-traumatic peripheral vascular disease of 
the right lower extremity) is not warranted on a direct or 
secondary service connection basis.  See Allen, supra.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for vascular disease (exclusive of post-
traumatic peripheral vascular disease of the right lower 
extremity), to include a service-connected right below-the-
knee amputation, is denied.  

Service connection for diabetes mellitus, to include a 
service-connected right below-the-knee amputation, is denied.  

Service connection for hypertension, to include a service-
connected right below-the-knee amputation, is denied.   

Service connection for hypertension, to include a service-
connected right below-the-knee amputation, is denied.  



Service connection for vascular disease (exclusive of 
peripheral vascular disease of the right lower extremity), to 
include a service-connected right below-the-knee amputation, 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


